      Case 2:20-cv-00097-GEKP Document 71 Filed 01/28/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEIA TECHNOLOGIES LLC,
              Plaintiff                                  CIVIL ACTION

             v.

THEIA GROUP, INC., et al.,                               No. 20-97
               Defendants

                           ~            ORDER

      AND NOW, this    ~       day of January, 2021, upon consideration of:

1. Defendants' Motion to Dismiss the Complaint (Doc. No. 10), Plaintiffs Response in

   Opposition (Doc. No. 15), and Defendants' Reply in Further Support of its Motion to Dismiss

   (Doc. No. 17), it is ORDERED that the Motion (Doc. No. 10) is DENIED.

2. Plaintiffs Motion for a Preliminary Injunction (Doc. No. 2), Defendants' Response in

   Opposition (Doc. No. 11), the hearings held on July 15 and 16, 2020, Plaintiffs Proposed

   Findings of Fact and Conclusions of Law (Doc. No. 36), Defendants' Proposed Findings of

   Fact and Conclusions of Law (Doc. No. 35), the conference held on September 10, 2020,

   Defendants' Response to Plaintiffs Void Ab Initio Argument (Doc. No. 50), and Plaintiffs

   Response in Further Support of its Void Ab Initio Argument (Doc. No. 54), it is ORDERED

   that the Motion (Doc. No. 2) is GRANTED IN PART. The Court will promptly schedule a

   conference to discuss the scope of injunctive relief along with setting the amount of an

   appropriate bond.

3. Plaintiffs Motion to Supplement the Record (Doc. No. 38) and Defendants' Response in

   Opposition to the Motion to Supplement (Doc. No. 43), it is ORDERED that the Motion

   (Doc. No. 38) is GRANTED.




                                             1
     Case 2:20-cv-00097-GEKP Document 71 Filed 01/28/21 Page 2 of 2



4. Defendants' Motion to Strike (Doc. No. 40) and Plaintiffs Response in Opposition to the

   Motion to Strike (Doc. No. 41), it is ORDERED that the Motion (Doc. No. 41) is DENIED.

5. Further proceedings will be addressed in another Order by the Court.




                                             2
